Citation Nr: 1536531	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  14-06 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a cerebrovascular accident ("CVA" or stroke), to include as secondary to radiation exposure.  

2.  Entitlement to service connection for a cerebrovascular accident ("CVA" or stroke), to include as secondary to radiation exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, Ms. P.J., and Ms. G.D.


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to August 1960.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The statement of the case (SOC) was issued by the RO in St. Paul, Minnesota.  The Veteran, Ms. P.J., and Ms. G.D., testified before the the undersigned Veterans Law Judge (VLJ) at a hearing in April 2015.  A transcript of that hearing is of record.  

The June 2014 rating decision denying service connection for sterility due to radiation exposure is not final as the Veteran submitted additional evidence of an October 2014 letter from Dr. G.W. and a May 2015 letter from Dr. M.B. within one year of the denial.  The Board does not have jurisdiction over this issue, and it is referred to the agency of original jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a June 2005 rating decision, the RO denied service connection for a stroke; the Veteran began but did not complete an appeal to that decision, nor was any new and material evidence submitted within the appeal period.  

2.  Evidence received since the June 2005 decision which denied the claim of service connection for a stroke relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for a stroke.  

3.  The Veteran was potentially exposed to ionizing radiation during participation on Operation HARDTACK I in 1958.  

4.  The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran's stroke was incurred in or otherwise related to active service, including ionizing radiation exposure.    


CONCLUSIONS OF LAW

1.  The June 2005 rating decision, which denied service connection for a stroke, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

2.  The evidence added to the record since the June 2005 RO decision is new and material; the claim for service connection for a stroke is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2015).   

3.  The Veteran's stroke was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred, to include as due to in-service exposure to ionizing radiation.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.311 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   

A September 2012 VA letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of a disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson at 1333-34 (Fed. Cir. 2006). 

The Veteran's service treatment records, private treatment records, and VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of relevant disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  

The Veteran has received two advisory medical opinions, as per 38 C.F.R. 
§ 3.311(c) for radiation claims.  The Board finds that the advisory medical opinions and resulting determination by the Director of Compensation and Pension Service based on the advisory opinion obtained in this case are adequate, as both are predicated on a review of the claims file and all pertinent evidence of record, provide a complete rationale for the opinion stated, relying and citing to the records reviewed, and are in compliance with the special development procedures for radiation exposure claims in 38 C.F.R. § 3.311.  Thus, there is adequate medical evidence of record to make a determination in this case.  Although the Veteran contends that the opinion was promulgated by a private physician who was not an expert in radiation exposure, the record reflects that one of the opinions, the January 2013 Radiation Review Memorandum, was created by the Director of the Post 9-11 Era Environmental Health Program, an individual chosen by the Under Secretary of Health for his expertise, in compliance with the procedures in 38 C.F.R. § 3.311.  
Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to his complaints during service, and in so doing noted the elements of the claim that were lacking to substantiate the claim of service connection.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  The VLJ solicited information from the Veteran and the witnesses as to the existence of any potential outstanding evidence to substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

	Claim to Reopen

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.160, 20.201, 20.302.  Unless the Chairman of the Board orders reconsideration or one of the other exceptions to finality applies, all Board decisions are final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100; see also 38 U.S.C.A. §§ 511(a), 7103(a), 7104(a).  

Service connection for a stroke was initially denied by a RO decision in June 2005 on the grounds that there is no likely relationship of the condition to the Veteran's actual level of radiation exposure in service.  The Veteran began, but did not complete, an appeal from that determination, and new and material evidence was not received within the one-year appeal period.  As such, that decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  Thus, the Veteran's service connection claim may be considered on the merits only if new and material evidence has been received since the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).  

Since the last final denial, VA has received a July 2012 letter from Dr. C.H. that there is some evidence that exposure to ionizing radiation does increase the risk of a stroke many years after the exposure, a January 2013 Radiation Review Memorandum indicating that it is unlikely that the Veteran's stroke can be attributed to ionizing radiation exposure in service, a January 2013 advisory opinion that both found there is no reasonable possibility that the Veteran's stroke can be attributed to ionizing radiation exposure while in service, an October 2014 letter from Dr. G.W. in which the doctor asserts that a stroke could easily be attributed to radiation exposure, an April 2015 letter from Dr. G.W. in which he asserts that the Veteran has likely received radiation damage that could have contributed to his recent transient ischemic attack, and a May 2015 letter from Dr. M.B. indicating that the Veteran's stroke could have an etiology of mixed gamma and beta irradiation sustained by the Veteran in service.  

New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant of evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The law is to be read so as to enable reopening rather than precluding it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

On review, the Board finds that VA has received new and material evidence.  The letters from private physicians all go toward the possibility of establishing a nexus between the Veteran's stroke and his exposure to radiation in service.  This new evidence thus relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156, 4.125(a).  Therefore, the evidence is new and material.  Such new and material evidence having been received, the claim is reopened.  Because the AOJ also reopened the claim and proceeded to consider it on its merits in the February 2013 rating decision and the February 2014 statement of the case (SOC), the Board may also consider the reopened claim on the merits de novo.  

Law and Regulations 

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection on a direct basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  

First, there are specific diseases which may be presumptively service-connected if manifest in a radiation-exposed veteran.  A "radiation-exposed veteran" is one who participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 3.309(d)(3)(i), (ii).  The term "onsite participation" means during the official operational period of an atmospheric nuclear test, presence at the test site, or performance of official military duties in connection with ships, aircraft or other equipment used in direct support of the nuclear test.  38 C.F.R. § 3.309(d)(3)(iv)(A).  For tests conducted by the United States, the term operational period for Operation HARDTACK I means the period of April 28, 1958 through September 10, 1958.  38 C.F.R. § 3.309(d)(3)(v)(B).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  

The second avenue of recovery is found under 38 C.F.R. § 3.311(b)(2).  This provision provides that other listed "radiogenic" diseases found 5 years or more after service in an ionizing-radiation-exposed veteran may be service-connected if the VA Undersecretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  

38 C.F.R. § 3.311 does not provide presumptive service connection for radiogenic disease but provides special procedures to help a Veteran prove his claim on a direct basis.  Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).  In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1). When dose estimates provided are reported as a range of doses to which a veteran may have been exposed, exposure at the highest level of the dose range reported will be presumed.  38 C.F.R. § 3.311(a)(2).  When it has been determined that a Veteran has been exposed to ionizing radiation in service, and he subsequently develops a potentially radiogenic disease, the claim will be referred to the VA Under Secretary for Benefits for further consideration.  The Under Secretary for Benefits is to consider the claim with reference to specified factors and may request an advisory medical opinion from the Under Secretary for Health; if, after this consideration, the Under Secretary for Benefits determines that there is no reasonable possibility that the Veteran's disease resulted from radiation exposure in service, the Under Secretary for Benefits shall so inform the RO in writing, setting forth the rationale for this conclusion.  38 C.F.R. § 3.311.  

Regarding the third avenue of recovery, the Veteran may also establish service connection directly under 38 C.F.R. § 3.303.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The fact that the Veteran is not entitled to presumptive service connection as a result of exposure to ionizing radiation under 38 C.F.R. §§ 3.309 does not preclude an evaluation as to whether the Veteran is entitled to service connection under 38 C.F.R. § 3.303 .

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Facts and Analysis

The Defense Threat Reduction Agency (DTRA) determined that the Veteran is a confirmed participant of Operation HARDTACK I during his active duty service.  Accordingly, the Veteran meets the criteria to establish that he is a radiation-exposed veteran.  However, stroke is not among the specific listed diseases eligible for the service connection presumption under 38 U.S.C.A. § 1112(c) or 38 C.F.R. 
§ 3.309(d).  Accordingly, service connection under the first theory of entitlement is not warranted.  

In this case, as stated above, the evidence shows that the Veteran was exposed to ionizing radiation, but stroke is not among the diseases considered radiogenic diseases under 38 C.F.R. § 3.311(b)(2).  However, the Veteran has submitted competent medical evidence in the form of a September 2004 letter from Dr. L.C. stating that it is possible that the Veteran's stroke was related to his radiation exposure, citing specific journal articles.  While this letter is too speculative to show nexus in the Veteran's case, it is sufficient to make the procedures of 38 C.F.R. § 3.311 available to him.  38 C.F.R. § 3.311(b)(4).  The Veteran experienced his stroke in 1992, which is more than 5 years after service.  38 C.F.R. § 3.311(b)(4).  

In a June 2007 letter, the Defense Threat Reduction Agency (DTRA) confirmed the Veteran's reports of exposure to ionizing radiation, and explained that the Veteran could have received doses of radiation not more than 18 rem of external gamma dose, and 0.5 rem of external neutron dose.  Internal committed dose to the brain (alpha) was listed as 0.1 rem and internal committed dose to the brain (beta + gamma) was listed as 0.1 rem.  The matter was referred to the Under Secretary of Health, resulting in negative opinions in July 2008 and after the claim had been reopened in January 2013.  As the January 2013 opinion was prepared more recently and thus considered more relevant evidence, it shall be discussed further.  

The January 2013 opinion was contained in a Radiation Review Memorandum produced by the Director of the Post 9-11 Era Environmental Health Program.  The Director considered the June 2007 DTRA findings, and noted that the dose of 350 mrem, or 0.35 rem, was recorded on a US Department of Energy form.  As the dose from DTRA was higher, the Director used that dose in the opinion.  The Director referenced the research papers submitted by the Veteran in finding that the threshold for cardiovascular disease (CVD) was no lower than 0.5 Sivert (50 rem) and may be as high as 1.4 Gy (140 rad).  The expert concluded that the Veteran's dose of 0.2 rem to the brain and 18.5 rem to the whole body is well beneath this threshold, and opined that it is unlikely that the Veteran's stroke can be attributed to ionizing radiation exposure while in military service.  After consulting this medical opinion, as well as reviewing the evidence in its entirety, a January 2013 advisory opinion from the Director of Compensation Service concluded that "there is no reasonable possibility that the Veteran's stroke can be attributed to ionizing radiation exposure while in military service."  

In his hearing testimony, the Veteran's representative referenced an April 2010 DTRA letter that was produced in connection with a claim for service connection for skin cancer, which was ultimately granted in a July 2010 rating decision.  This April 2010 letter also found that the Veteran could have received an external gamma dose of no more than 18 rem and an external neutron dose of 0.5 rem.  As this letter was produced in connection with a skin cancer claim, it went on to note that the total skin dose to any skin area (beta plus gamma) was 550 rem.  The Veteran believes that this skin dose of 550 rem should have been considered in determining whether his stroke is attributable to ionizing radiation exposure.  

The April 2010 DTRA letter findings do not contradict the findings of the June 2007 DTRA letter.  The difference between the two is that the April 2010 letter provides additional information relating to the Veteran's skin dose because the letter was prepared in connection with a skin cancer claim, while the June 2007 letter provided additional information relating to dose to the brain because it was prepared in connection with the stroke claim.  As the letters do not result in contradictory findings, they do not trigger the 38 C.F.R. § 3.311(a)(3) requirement of referral to an independent expert when necessary to reconcile a material difference between an estimate of dose from a credible source.  The June 2007 letter is found to be the most probative evidence regarding radiation exposure as it relates to the stroke claim, as it specifically deals with the radiation dose as it relates to the brain, an internal organ.  Remanding the claim for an additional opinion specifically contemplating the dose estimate for a body part other than the brain, would merely result in unnecessary delay without chance of benefiting the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Board acknowledges the Veteran's sincere believe that his stroke is related to this exposure.  However, as a layperson, without demonstrated medical trainting, his statements are not competent evidence regarding the etiology of his stroke.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (a lay person is not competent to diagnose cancer).  The Veteran has put forward several letters from private physicians regarding the nexus between radiation exposure and stroke, which the Board recognizes as competent evidence, and will address accordingly.  

A September 2004 letter from Dr. L.C., a VA staff physician, discussed two articles regarding the relationship between stroke and radiation, and concluded that it is possible the Veteran's stroke was related to his exposure to radiation in service.  A finding that it is possible for radiation exposure to cause the Veteran's stroke is speculative and does not rise to the level of showing that it is at least as likely as not that the Veteran's stroke was caused by his in-service radiation exposure.  

The Veteran's representative has specifically referenced an August 2009 letter from a Dr. J.D. indicated that the Veteran's skin cancers can be associated with previous radiation.  However, this letter did not discuss the Veteran's stroke.  Therefore, it is of limited probative value with regards to the current claim.  

A July 2012 letter from Dr. C.H. stated that the doctor "cannot be certain the radiation exposure was the absolute cause of [the Veteran's] stroke, [but] that there is some evidence that exposure to ionizing radiation does increase the risk of stroke many years after exposure."  The doctor went on to reference two articles regarding an increase in stroke among Japanese atomic bomb survivors.  This opinion does not state that it is at least as likely as not that the Veteran's stroke was caused by his in-service ionizing radiation exposure, or consider the dose of ionizing radiation the Veteran was exposed to, but rather generally states that there is some evidence that exposure to ionizing radiation does increase the risk of stroke.  Therefore, it is not as probative as the January 2013 Radiation Review Memorandum.    

An October 2014 letter from Dr. G.W. considered the April 2010 DTRA finding of a skin dose of up to 550 rem and a whole body dose of 18.5 rem.  Dr. G.W. stated that dust which landed on the individual's skin would also have been breathed in and/or ingested, thus delivering some dose to internal organs including the circulatory system which may be higher than the calculated "whole body" dose.  Dr. G.W. concluded that stroke could easily be attributed to radiation exposure, and that due to the multiplicity of symptoms that the veteran has endured, he believes that it is more likely than not that they were induced by the radiation exposure he received during service.  Dr. G.W. based his opinion upon speculation that the amount of radiation that could have been breathed in and/or ingested and then delivered to internal organs may have been higher than the calculated whole body dose, with no mention of the DTRA's specific findings regarding the internal committed dose to the brain.  As Dr. G.W.'s opinion is based upon speculation with no mention of the relevant concrete findings, it is of less probative value than the January 2013 Radiation Review Memorandum. 

Dr. G.W. provided another private opinion in April 2015 stating that the Veteran suffered a transient ischemic attack (TIA), and that it was difficult to attribute with 100% certainty that the Veteran's radiation exposure is the direct case of his TIA, but that his other symptoms correlate very well with his past military history and documented radiation exposure.  This correlation led Dr. G.W. to conclude that the Veteran had likely received radiation damage that could have contributed to his TIA and potentially to further problems that may yet appear.  An opinion that radiation damage could have contributed to the Veteran's current and future health problems is speculative in nature and does not rise to the required level that it is at least as likely as not that in-service radiation exposure caused the Veteran's stroke.  Moreover, there is still no indication that Dr. G.W. is aware of the DTRA's findings regarding the Veteran's dose of radiation to the brain.  Consequently, this opinion is also less probative than that of the January 2013 Radiation Review Memorandum.

The record also contains a May 2015 letter from Dr. M.B.  Dr. M.B. identified herself as a certified Radiation Oncologist, and stated that she participated in research carried out at the National Cancer Institute Radiation Oncology Branch.  Dr. M.B. stated that she felt there was a significant flaw in the data provided regarding radiation exposure, stating that there most certainly would be additional fallout in the atmosphere for some time following the last detonation, meaning after the Veteran's badge was collected, indicating that the dose data provided would be an underestimate.  Dr. M.B. also stated that the data lacks information about skin washing, laundry washing, and clothing changes.  She stated that persistent isotopes on the skin or on the clothing would continue to release energy long after the dates specified, and that contamination of the undergarments could certainly occur, bringing fresh isotope exposure to the skin, neck, and tests for a much more extended period of time than the time that dosimeters were in place.  She also wrote that theoretically the deep arteries that supply the brain are relatively protected from very superficial radiotherapy such as beta (electron) radiation, but that there are two areas on the neck where the carotid arteries are relatively superficial.  She described these areas, and stated that these arteries are at depths where even beta radiation could deposit dose into the walls of the arteries.  She concluded that it is possible that radiation of both gamma and beta origin could deposit enough dose to these critical arteries, and to the even smaller blood vessels that provide those arteries with some of their nutrient supply.  Dr. M.B. also stated that compromise of the blood supply microvasculature is a commonly recognized late effect of therapeutic radiation seen after radiation accidents and reported in atomic bomb survivors.  Dr. M.B. also wrote that the risk of stroke was enhanced in those who were younger versus older at the time of exposure, and the risk was dose dependent.  Dr. M.B. ultimately concluded that the Veteran's stroke could have its etiology of mixed gamma and beta irradiation sustained by the Veteran in service.  

While the Board appreciates this opinion and Dr. M.B.'s expertise, her criticisms of the dose estimate do not rise to the level of requiring a new assessment of the Veteran's radiation dose exposure.  The scenario of participation and radiation exposure pertaining to the Veteran accompanying the June 2007 DTRA letter specifically noted the Veteran's showering during the relevant period, and that contaminated equipment stored on board the USS LAWRENCE COUNTY created the potential for exposure that would have persisted into the post-badging period, indicating that potential contamination outside of the badge period and the Veteran's washing was considered.  The June 2007 DTRA letter states that the dose estimate is "based on worst-case parameters and assumptions, not all of which the veteran may have encountered."  There is no indication that the worst-case assumptions made by the DTRA do not encompass the possibilities discussed by Dr. M.B.'s letter.  Moreover, Dr. M.B. does not provide an indication of what she believes the appropriate radiation dose estimate would be except inasmuch as is implied by her statement that it is possible that the radiation could deposit "enough" dose in the areas she discussed.  In order to trigger referral to an independent expert to prepare a new radiation dose estimate, there must be an estimate that is at least double the DTRA's estimate.  38 C.F.R. § 3.311(a)(3).  The record lacks such an estimate.  Dr. M.B.'s discussion of the level of radiation exposure of the arteries is speculative in nature, as is her conclusion that radiation sustained in service could have been the cause of the Veteran's stroke.  For these reasons, Dr. M.B.'s letter is also less probative than the January 2013 Radiation Review Memorandum.    

The Board has also considered the articles submitted by the Veteran discussing the relationship between ionizing radiation and stroke.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  Similarly, medical treatise evidence could "discuss [] generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon objective facts."  Mattern v. West, 12 Vet. App. 222, 229 (1999); Sacks v. West, 11 Vet. App. 314, 317 (1998), Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  However, the articles themselves are of a general nature and do not contain information or analysis specific to the Veteran's case.  The expert who provided the January 2013 Radiation Review Memorandum reviewed these articles and used them to determine the appropriate threshold dose, but found that the Veteran did not meet it.  Therefore, the articles themselves are of less probative value than the opinion of the expert, which is specific to the Veteran.  

The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran's stroke was caused by his exposure to ionizing radiation in service.  The Board recognizes the contention that it is possible for radiation exposure to cause a stroke later in life, as put forth by the Veteran in the articles submitted and in letters from private physicians.  However, the January 2013 Radiation Review Memorandum produced by the Post 9-11 Era Environmental Health Program after consulting the evidence of record, including the articles submitted by the Veteran, concluded that the Veteran's dose of radiation in service is well beneath the threshold dose to cause cardiovascular disease (CVD) or stroke.  While the May 2015 letter from Dr. M.B. has challenged the DTRA's dose assessment, neither she nor any source has provided a materially different estimate from a credible source that might trigger referral to an independent expert for the preparation of a separate radiation dose estimate.  38 C.F.R. § 3.311(a)(3).  The other private medical opinions of record do not discuss the DTRA's findings regarding radiation dose to the brain, and must base their findings upon speculation about the level of exposure that might have occurred rather than the concrete DTRA findings that are the basis of the January 2013 Radiation Review Memorandum.  The most probative evidence is thus against a finding that the Veteran's stroke was caused by his in-service radiation exposure.  The Veteran has not contended, and the record does not reflect, that an in-service event other than the radiation exposure was the cause of the Veteran's stroke, or that the Veteran experienced a stroke or any symptom of a stroke in service.  









The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence having been received, the claim of service connection for a cerebrovascular accident ("CVA" or stroke), to include as secondary to radiation exposure, is reopened, and to this extent only, the appeal is granted.  

Service connection for a cerebrovascular accident ("CVA" or stroke), to include as due to radiation exposure, is denied.  





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


